DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/20/2021. 
Claims 1-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 07/20/2021 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2008/0113815 A1 to Weingardt. 


Regarding Claim 1, and similarly recited Independent Claims 10 and 19, Weingardt discloses a system for creating custom rankings and custom gaming leagues, the system comprising: 
memory that stores information regarding a plurality of different game titles hosted by one or more gaming network devices (fig. 8, ¶¶ [0028]); 
a communication interface that receives one or more selected gameplay attributes and a plurality of selected game titles, wherein the selected gameplay attributes and selected game titles are received over a communication network from a device associated with a league organizer (¶¶ [0028]-[0029], [0040], [0051]); and 
a processor that executes instructions stored in memory (¶¶ [0028]-[0029], [0040], [0051] discloses a master system which may include a plurality of master servers sharing a drive array is networked with a plurality of game servers and with a web interface.  Players utilizing personal computers or the like (not shown) may connect with the web interface over the Internet or other network), wherein the processor executes the instructions to: 
identify one or more gameplay statistics from each of the selected game titles that correspond to the selected gameplay attributes based on active monitoring of one or more game environments of the selected game titles (¶¶ [0031]-[0034] e.g. As a player participates in games on the system, additional information relating to the player will be added to the database, including game scores, game statistics, tournament performance, grid location, and other desired information. If a player is sponsored and/or a member of a team, such information may also be included in the player's registration information; ¶¶ [0043]-[0044], [0059]-[0061] discloses one or more challengers could challenge one or more defenders to play poker. As in embodiments for action games, participating poker players may earn achievement points during the play of the poker game), 
automatically rank one or more players across the selected game titles in accordance with the selected gameplay attributes, wherein ranking the players includes comparing the identified gameplay statistics from each of the selected game titles (¶¶ [0032] – [0034] discloses - e.g. registered players can obtain rankings according to achievements in the play of the video game,; e.g. Player rankings are placed on a multiple level, multiple tier structure referred to herein as a "grid," which may permit vertical, horizontal, diagonal or even three dimensional player movement. The grid may have a fixed number of levels and tiers, or may be dynamic, and capable of either expanding or contracting depending on desired factors, including for example the number of participating players; ¶¶ [0043] discloses e.g. Point calculation for ranking purposes could be based on a combination of winning or losing a specific hand and how that hand was won or lost. Demonstration of particular player skills, such as bluffing, bad beats, figuring out what the other player has, winning all the chips in the game, all-in moves or any other skill set could be factored into the calculation of player achievement points. Player points may then be used to determine grid location, as otherwise disclosed herein, or grid location may be determined solely based on win/loss points and how those points were won or lost), 
create one or more gaming leagues for the ranked players, the gaming leagues including a plurality of tiers (figs. 3-7, ¶¶ [0033]-[0036], [0038]), and 
assign the players to the tiers of the gaming leagues based on the ranking (figs. 3-12, ¶¶ [0033]-[0036], [0053]-[0055]).  


Regarding Claim 2, and similarly recited Claim 11, Weingardt discloses the system of claim 1, wherein the gameplay attributes are used to set at least one of a season duration, a requisite skill level, or one or more parameters for restricting participation in the gaming leagues (figs. 3-7, ¶¶ para [0032] – [0034] discloses - e.g. registered players can obtain rankings according to achievements in the play of the video game,; e.g. Player rankings are placed on a multiple level, multiple tier structure referred to herein as a "grid," which may permit vertical, horizontal, diagonal or even three dimensional player movement. The grid may have a fixed number of levels and tiers, or may be dynamic, and capable of either expanding or contracting depending on desired factors, including for example the number of participating players; ¶¶ [0043] discloses e.g. Point calculation for ranking purposes could be based on a combination of winning or losing a specific hand and how that hand was won or lost).  

Regarding Claim 3, and similarly recited Claim 12, Weingardt discloses the system of claim 1, wherein the players are automatically ranked over a predetermined time period (¶¶ [0032]-[0035]).   

Regarding Claim 4, and similarly recited Claim 13, Weingardt discloses the system of claim 1, wherein the selected game titles are from different game genres that track different types of metrics, and wherein the gameplay statistics corresponding to the selected gameplay attributes are identified from the different types of metrics tracked by the different game genres (figs. 3-7, ¶¶ [0031]-[0035], [0041]-[0044], [0059]-[0061] discloses registered players can obtain rankings according to achievements in the play of the video game.  These achievements may differ from game to game.  Positive achievements may include points scored, wins, kills, types of kills, acquired objects, territory or flags captured, skill set scores or any other measurable achievement that may be possible during the play of the game.  A player ranking may decline to a lack of achievement and/or poor achievement, from a failure to make and/or accept challenges with other players, or the like).  

Regarding Claim 5, and similarly recited Claim 14, Weingardt discloses the system of claim 1, wherein the processor further executes the instructions to implement active monitoring using one or more application programming interfaces (APIs) associated with each of the selected game titles hosted by one or more of the gaming network devices (¶¶ [0028]).  

Regarding Claim 6, and similarly recited Claim 15, Weingardt discloses the system of claim 1, wherein the processor further executes the instructions to: update the rank of the players in the gaming league based on gameplay statistics of the players during league competition of the gaming league; and reassign the players to a different tier in the plurality of tiers based on the updated rank (figs. 3-7, ¶¶ para [0032] – [0035] discloses - e.g. registered players can obtain rankings according to achievements in the play of the video game,; e.g. Player rankings are placed on a multiple level, multiple tier structure referred to herein as a "grid," which may permit vertical, horizontal, diagonal or even three dimensional player movement. The grid may have a fixed number of levels and tiers, or may be dynamic, and capable of either expanding or contracting depending on desired factors, including for example the number of participating players).  

Regarding Claim 7, and similarly recited Claim 16, Weingardt discloses the system of claim 1, wherein the processor further executes the instructions to rank the one or more gaming leagues in a league hierarchy that includes a plurality of tiers (figs. 3-7, ¶¶ para [0032] – [0035] discloses - e.g. registered players can obtain rankings according to achievements in the play of the video game,; e.g. Player rankings are placed on a multiple level, multiple tier structure referred to herein as a "grid," which may permit vertical, horizontal, diagonal or even three dimensional player movement. The grid may have a fixed number of levels and tiers, or may be dynamic, and capable of either expanding or contracting depending on desired factors, including for example the number of participating players).  

Regarding Claim 8, and similarly recited Claim 17,  Weingardt discloses the system of claim 7, wherein the league hierarchy is based on the ranking of the players in each of the gaming leagues (figs. 3-7, ¶¶ para [0032] – [0035] discloses - e.g. registered players can obtain rankings according to achievements in the play of the video game,; e.g. Player rankings are placed on a multiple level, multiple tier structure referred to herein as a "grid," which may permit vertical, horizontal, diagonal or even three dimensional player movement. The grid may have a fixed number of levels and tiers, or may be dynamic, and capable of either expanding or contracting depending on desired factors, including for example the number of participating players).  

Regarding Claim 9, and similarly recited Claim 18, Weingardt discloses the system of claim 1, wherein the processor further executes the instructions to publish information regarding one or more awards at an end of league gameplay, wherein the awards associated with one or more players or teams (¶¶ [0053]-[0055]).  

Conclusion
Claims 1-19 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715